                 Case: 1:19-cv-00883 Document #: 3 Filed: 02/12/19 Page 1 of 6 PageID #:18
                                                                                                                     f)
           ffi,^T    L E E}t*,,,,           STATES DISTRICT COTIRT FOR TIIE
                                         NORTHERN DISTRICT OF ILLINOIS
                 FEB   t 2 20rss$\
             THOMASG. BRUTON                                IN FORMA PAUPEKIS APPLICATION
         CLERK, U.S. DISTRICT COURT
                                                                                  AND
                                                                    FINANCIAL AFFIDAVIT
            l'lic.l^'* t R,\o
                    Plaintiff   $-'

tST'' r,*o,S53un'u',e*.Ylll-                                caccNr
                                                                  '.' ili3f,?]e
                                                                                         L. Aronso
                                                                                                susan E. Cox
oll"l'*"i.nt*J,     .:l   *,h..#,*^*8iitr&n*fJudge: turgl;trri.iudse.
                    Difendant(s) Dit.,ct:ooO                         PC 6

            Instructions.. Please answer every question. Do not leave any blanks. If the answer is "none" or
            "not applicable (l.I/A)," write that response. Wherever a box is included, place a / in whichever
            box applies. If you need more space to answer a question or to explain your answer, attach an
            additional page that refers to each such question by number and provide the additional information.
            Please print or rlpe your answers.

           Application: I,                                                      declare that I am tf,"dptuirtiff
           f] petitioned] movant !    (ot!g                           ) in the above-entitled case. This affidavit
           ilrrstitot"r rny application f]to proceed without fuIl prepayrnent of fees, or! in support of my
           motion for appointrnent of co-unse1, or flboth. I declare that I am unable to puy the costs of these
           proceedings, and I believe that I am entitled to the relief sought in the
            complaint/petition/motion/appeal. In support of rny application, I answer the following questions
            under penaltv of periurv.

            1.      Ale you currently incarcerated?                                       t"",           ENo
                                                                                      (If "No," go to Question
                    LD. #:  K9rr3\5              Name ofprison orjail:
                    Do you receive any"paynent from the institution?
                     Monthly amount:    $   tl'   OO


            2.       Are you currently ernployed?                                         flY.'           {*"
                     a.     If the answer is "yes," state your:
                            Monthll, salary or wages:
                            Narne and address of employer: N         /A


                     b.      If the answer is "r?o,"state your:
                             Beginning and ending dates of last employment:       N/n
                             Last ntonthly salary or wages:      [.] /A
                             Name and address of last employer: N t e
     Case: 1:19-cv-00883 Document #: 3 Filed: 02/12/19 Page 2 of 6 PageID #:18




3.      Are you married?                                                      f]Y"t          do"
               Ifthe answer is "yes," is your spouse currently employed?      flv"t          Iuo
               Spouse's monthly salary or wages: N          /q
               Name and address of spouse's employer: NIA



4.      ln addition to your income stated above in response to Question 2 (which you should not
        repeat here), hat,e you or anyone else liting at the satne residence received more than
        $200 in the past twelve months from any of the foliowing sources? Mark a / next lo
        "Yes" or "No" in each of tlie categories a. through g, check all boxes that apply in each
        category, and fill in the nvelve-month totai in each category.

        e
               n sutury or!*ug.s                                              Ev",
               Total received in the last 12     months: N /A
               Received    Uy:      N/ft
        b.     EBusiness,Iprofessioo orf]other self-emplolrnent               ny",           #"
               Total received in the last 12 months: N       /ft
               Received uy'                  N /f,

               n  Rental incorne, linterest or! dividends                     flv".          &"
               Total received in the last 12 rnonths: N l*
               Received Uy,              N/e
                                                       -
        d.     nPensions,E social security,Eannuities,n[!e insurance,fldisability,Ewor]ers'
               compensation,nalirnonyormahtenanceornchildtroroL".,
                                                                                             40"
               Total received in the last 12 months:         N/A
               Received    by:                         -                                         i,
                                         N/A
        e.     I    crtr or ninheritances                                     flv.'
               Total received in the Last   l}months: N/*
               Received by:

               EUnemployment, lwelfare            orn ury other public assistance
                                                                               LJYes
               Total received in the last   12   months: lr//R
                                                      --.-----------
               ReceivedUy'                   Nr/A
        g
        D'     nA"V    other sources (describe     ,o,rt.., l.l/A
               Total received in the last 12 rnonths: lV      fit
                                                                       ;      flv.,           t"
               Received by:

5.      Do ltou or anyotxe else living at the sante residencehave rnore than $200 in cash or ctrgzking
        or savingsaccounts?                                                   flY"t           ENo
        Total amount:       N,/4
           whose name held:
        Inwhosenameheld:
        In                WRelationshiptoyou:
                            N'                                                      l./
        Case: 1:19-cv-00883 Document #: 3 Filed: 02/12/19 Page 3 of 6 PageID #:18




6.                                                                              '
           Do t ou or atxyotxe else living at the sante residerrceown any stocks, bgnds, securitiesgg/ther
                  instruments'l
           financiai                                                                 f]Y",          Eho
           Property: N rA                             Currentvalue: N/A
           lnwhosenarneheld: N /A                              Relationshiptoyou: N            /A
7   .      Do you or anyone else livittg at tJze same residence own any real estate (with or without a
           rrrortgage)? Reai estate includes, among other things, a house, apartrnent, condo _f,um,
                           etc.
           cooperative, two-flat,                                                    [-lYes   [Y]No
                          address:
           Type of property and                   N  /n
           Current value: N /O                             Equity: N        /n            @quity is
           the difference between what the properfy is worth and the amount you owe on it.)
           lnwhosenarneheld: N /n                        Relationshiptoyou:                N/n
           Anrount of monthly ,rortlug" or loan payrn-ents:
                                                ^-          N /e
           Nameofperson,rakingpJyrientr'           l.J/t
8.         Do yott or anyone else lit,ittg at tlre sarue residence own any automobiles witlt a-qjfrent
           market value of more than $1000?                                    Ey.t           EIXo
           Year, ntake and model:
           Current value:                                     Equity: N    /A               @quity is
           the difference between what the automobile is worth and the amount you owe on it.)
           Amount of monthly loan paln'nents:
                                    ^               N /A
           Inwhosenarneheld:             fV/n @,                                           N/A
           Name ofperson making payrnents:

9.         Do you or arryone else living at the same residence own any boats, trailers, mobile homes
           or other items of personal property with a current market vaiue of more than $1000?/
                                                                                     flv",          ilNo
           Properly:
           Cument value:                                                                  (Equity is
           the difference between what the property is worth and the amormt you owe on it.)
           Amount of monthly loan paylents:
           Inwhosenameheld:          fuiq
           Name ofperson making payrnents:
                                                          ,, ,*.trtt""rt tet"y*,           N   /a

10.        List the persons who live v,ith you who are dependent on you for support. State your
           relationship to each person and state whether you are entirely responsibie for the person's
                                  monthly atnount you contribute to his or her support. If none, check
           i:i1"ff^iJl:.rr.",n.


11.        List the persons wlrc do not liye with you who are dependent on you for support. State your
           relationship to each person and state how much you contribute monthly to his or her support.
           lf none, check h"t"if]Norr..
                                                           '     r   r\\      <'-.    -'
      Case: 1:19-cv-00883 Document #: 3 Filed: 02/12/19 Page 4 of 6 PageID #:18
 lr



I deciare under penalty of perjury that the above information is true and corect. I understand that
28 U.S.C. $ 1915(eX2)(A) states tirat tlie court shall dismiss this case at any time if the court
determines that my allegation of poverly is untrue.

Date:     I -2i+-      t1
                                                                  Si-enature of   Appl

                                                            M,tlfr t 9itoe
                                                                  (Print Narne)



NOTICE TO PRISONERS: In addition to the Ceftificate below, a prisoner rnust also attach a
print-out frorn the institution(s) where he or she has been in custodv durinq the last six months
showins all receipts, expenditures and balances in the prisoner's prison or iail trust fund accounts
durine that period. Because the law requires information as to such accounts covering a fuil six
months before you have filed your lawsuit, you must attach a siieet covering transactions in your own
account - prepared by each institution where you have been in custody during that six-month period.
As already stated, you must also have the Certificate below cornpleted by an authorized officer at
each institution.



                                       CERTIFICATE
                                (Incarcerated applicants only)
                      (To be completed by the institution of incarceration)

I certify that the applicant named herein, R)   lt tt ,[4   Cha(,l ,m *$\bffib-,                   has the

sum of      $                      on   account to                  credit al (name of institution)
                                       I further certi$r that the appiicant has the following securities
to his/her credit:                   . I further cer1iff that during   the past six months the applicant's

average rnonthly deposit was    s alU1b                     (Add all deposits from ali sources and then

divide by number of months).




         Date                                        Signature o f Authorized Officer

                                                                  [Y)orccl
                                                            (Print Name)
  Date:    112412019      Case: 1:19-cv-00883 Document
                                              Sheridan #: 3 Filed: 02/12/19
                                                       Correctionat   CenterPage 5 of 6 PageID #:18                                        Page     1


, Time:,       3:16pm                                                   Trust Fund
  d_list_in mate_trans_statemenLcomposite                   I   nmate Transaction Statement

       REPORT CRITERIA - Date: 0610112018 thru             Endi
                                                           lnmate: K96395; Active Status Only ? :                 No;
                                                                                                         Print Restrictions ? :Yes;
       Transaction Type: All Transaction Types; Print Furloughs / Restitutions ? :         Yes;
                                                                                      lnclude lnmate Totals ? :             Yes;
                                                                                                                         Print Balance
                                                                       ErrorsOnly?:No


   lnmate: K96395 Riley, Michael                                                    Housing Unit: SHE-17-D 42
Date          Source                  Transaction Type      Batch     Reference #                   Description                  Amount   Balance
                                                                                                                    Beginning   Balance: 0.00
07114118 Mail Room            10 Western Union - Not        195200 8369052726             Riley,   Freda                          250.00 250.00
                                 Held
07117118 Point of Sale        60 Commissary                 '1987157 692922               Commissary                             -249.66 .34
07127118 Mail Room            04 lntake and Transfers ln    20821612036'10                Stateville C.C.                           .59      .93
08/01/18      Mail Room       10 Western Union - Not        213200 2480371737             Melvin, Aggie                           250.00 250.93
                                 Held
08/09/18      Point of Sale   60 Commissary                 22't7140 694856               Commissary                             -213.88 37.05
0B/09/18      Payroll         20 Payroll Adjustment         2211132                       P/R month ot 7 2018                      6.80 43.85
08123118 Point of Sale        60 Commissary                 2357156 696566                Commissary                              -42.51 1.34
09i08/18      Mail Room       10 Western Union - Not        251200    1610775500          Riley, Freda                            150.00 151 .34
                                 Held
09112118 Mail Room            10 Western Union - Not        255200 3532'166378            Melvin,   Aggie                          50.00 201.34
                                 Held
09/1   3/18   Point of Sale   60 Commissary                 2567157 698t56                Commissary                             -201.12 .22
09/1 3/1 8    Payroll         20 Payroll Adjustment         2561132                       P/R month of 8 2018                       9.32   9.54
10/06/18      Mail Room       10 Western Union - Not        279200 9952499732             Riley, Freda                            100.00 109.54
                                 Held
10/08/18      Mail Room       10 Western Union - Not        281200 2126723301             Bishop, Curtis                           60.00 169.54
                                 Held
10111118 Point of Sale        60 Commissary                 2847121 700649                Commissary                             -163.29 6.25
10111118 Payroll              20 Payroll Adjustment         2841161                       P/R month of 9 20'18                     10.00 16.25
10121118 Mail Room            10 Western Union - Not        294200 424673s420             Riley, Freda                            100.00 116.25
                                 Held
10124118 Mail Room            10 Western Union - Not        297200    1505811814          Bishop,   Curtis                         50.00 166.25
                                 Held
10125118 Point of Sale        60 Commissary                 2987't40 702265               Commissary                             -'165.90 .35
11106118 Mail Room            10 Western Union - Not        310200 9257389196             Riley, Freda                            1C0.00 100.35
                                 Held
11114118 Payroll              20 Payroll Adjustment         3181132                                  102018
                                                                                          P/R month of                       10.00         110.35
11115118 Point of Sale        60 Commissary                 3197157 703751                Commissary                       -102.60           7.75
11121118 Mail Room            10 Western Union - Not        325200 2336304688             Riley, Freda                      100.00         107.75
                                    Held
11121118 Point of Sale        60 Commissary                 3257157 704453                Commissary                        -42.65          65.10
12105118 Mail Room            10 Western Union - Not        339200 0865032271             Riley, Freda                      100.00         165.10
                                 Held
12112118 Point of Sale        60 Commissary                 3467'.t52 706040              Commissary                        -58.88         106.22
12114118 Payroll              20 Payroll Adjustment         3481132                       P/R month of 112018                13.88         120.10
12116118 Mail Room            10 Western Union - Not        350200 6704949863             Riley, Freda                      100.00         220.10
                                 Held
12126118 Point of Sale        60 Commissary                 3607121 707597                Commissary                        -72.74         147.36
12126118 Point of Sale        60 Commissary                 3607121 707603                Commissary                         15.87         163.23
12131118 Disbursements        84 Library                    3653161 Chk #125658           84190238, DOC: 523 F, lnv. Date:    -.20         163.03
                                                                                          12t05t2018
01/03/'19     Mail Room       '10   Western Union - Not     003200 7056758914             Riley, Freda                      100.00         263.03
                                    Held
01110119 Payroll              20 Payroll Adjustment         0101135                       P/R month ol 122018                14.55         277.58
01115119 Mail Room            10 Western Union - Not        015200 6345608965             Riley, Freda                      100.00         377.58
                                 Held
01116119 Point of Sale        60 Commissary                 0167121 709197                Commissary                        -65.70         311.88
01124119 Mail Room            10 Western Union - Not        024200 1865137698             Bishop, Curtis                     50.00         361.88
                                    Held




                                                                               Page   1
    Date:   112412019   Case: 1:19-cv-00883 Document
                                            Sheridan #: 3 Filed: 02/12/19 Page 6 of 6 PageID #:18
                                                     CorrectionafCenter                                                        Page 2

.   Time:.    3:16pm                                           Trust Fund
    d_list_inmate_trans_statement_composite         I   nmate Transaction Statement

       REPORT CRITERIA - Date: 0610112018 thru    End;    lnmate: K96395; Active Status Only ? :     No;Print Restrictions ? : Yes;
       Transaction Type:All Transaction Types; Print Furloughs / Restitutions ? :Yes;lnclude lnmate Totals ? :      Yes;Print Balance
                                                              ErrorsOnly?:No


     lnmate: K96395 Riley, Michael                                     ^
                                                                           Housing Unit: SHE-I7-O 42
                                                                                                 Total lnmate Funds:            361.88

                                                                                        Less Funds Held For Orders:                .00

                                                                                             Less Funds Restricted:                .00

                                                                                                    Funds Available:            361.88


                                                                                                    Total Furloughs:                .00
                                                                                        Total Voluntary Restitutions:               .00




                                                                     Page 2
